               Case 6:19-cv-01116-EFM-KGG Document 3 Filed 05/09/19 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

       STATE FARM MUTUAL AUTOMOBILE                    )
       INSURANCE COMPANY,                              )
                                                       )
                        Plaintiff,                     )
                                                       )
       vs.                                             )
                                                       )
       GEISER PAZ ENAMORADO,                           )
       Serve at: 509 Ohio Street                       )
                 Tribune, KS 67879                     )
                                                       )
       and                                             )
                                                       )
       DONILDA MARIBEL GUTIERREZ PORTILLO,             )
       Serve at: 509 Ohio Street                       )
                 Tribune, KS 67879                         Case No. 6:19-cv-01116
                                                       )
                                                       )
       and                                             )
                                                       )
       DRILAN XIOMARA GUTIERREZ PORTILLO,
                                                       )
       Serve at: 509 Ohio Street
                                                       )
                 Tribune, KS 67879
                                                       )
       and                                             )
                                                       )
       BRILIAN GUTIERREZ,                              )
       Serve at: 6588 Road 16                          )
                 Goodland, KS 67735                    )
                                                       )
       and                                             )
                                                       )
       S. P., a Minor                                  )
       Serve at: 509 Ohio Street                       )
                   Tribune, KS 67879                   )
                                                       )
       and                                             )
                                                       )
       MEGAN DREW WIESLANDER RASURE,                   )
       Serve at: 6588 Road 16                          )
                 Goodland, KS 67735                    )
                                                       )
       and                                             )




WSABEOP0\101705137.v1
               Case 6:19-cv-01116-EFM-KGG Document 3 Filed 05/09/19 Page 2 of 2




       E. J. P. R., a Minor                                    )
       Serve at: 6588 Road 16                                  )
                    Goodland, KS 67735                         )
                                                               )
       and                                                     )
                                                               )
       M. R., a Minor                                          )
       Serve at: 6588 Road 16                                  )
                 Goodland, KS 67735,                           )
                                                               )
                        Defendants.                            )

                           PLAINTIFF’S DESIGNATION OF PLACE OF TRIAL

               State Farm Mutual Automobile Insurance Company, by and through counsel, hereby

       requests that trial in this matter be held at the United States District Court for the District of

       Kansas sitting in Wichita, Kansas.

                                                    Respectfully submitted,

                                                      /s/ James L. Sanders
                                                    James L. Sanders, KS #11483
                                                    jsanders@wallacesaunders.com
                                                    WALLACE SAUNDERS, Chartered
                                                    10111 West 87th Street
                                                    Overland Park, KS 66212
                                                    Phone: (913) 888-1000
                                                    Fax: (913) 888-1065

                                                               and

                                                     /s/ Penny A. Calhoun
                                                    Penny A. Calhoun, # 25903
                                                    pcalhoun@wallacesaunders.com
                                                    WALLACE SAUNDERS, Chartered
                                                    400 O.W. Garvey Center
                                                    200 West Douglas
                                                    Wichita, Kansas 67202
                                                    Phone: (316) 269-2100
                                                    Fax: (316) 269-2479
                                                    Attorneys for Plaintiff




                                                       2
WSABEOP0\101705137.v1
